Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                         CASE NO. 21-60663-CIV-COHN/STRAUSS

     ABS-CBN CORPORATION, et al.

           Plaintiffs,
     v.

     123FULLPINOYMOVIESHUB.COM, et al.,

           Defendants.
                                                  /

              ORDER GRANTING MOTION FOR PRELIMINARY INJUNCTION

          THIS CAUSE is before the Court upon Plaintiffs’ Motion for Preliminary Injunction

 [DE 5] (“Motion”). The Court has considered the Motion, the Application for Temporary

 Restraining Order, and is otherwise fully advised in the premises. For the reasons

 discussed herein, the Court will grant the Motion and adopt Plaintiffs’ proposed

 Temporary Restraining Order. The Court also heard oral arguments from Plaintiffs’

 counsel at a motion hearing held on April 13, 2021. Although Defendants received

 sufficient notice of these proceedings, no Defendant responded to the Motion or appeared

 at the preliminary-injunction hearing.

  I. Background
          On March 25, 2021, Plaintiffs filed this action against twenty-one individuals,

 partnerships, or unincorporated associations.1 See generally DE 1 (Compl.). Plaintiffs

 allege that Defendants are offering for distribution, distributing, and/or publicly performing

 Plaintiffs’ registered and unregistered copyrighted works using counterfeit and


 1
   Defendants are the individuals, Partnerships, or Unincorporated Associations
 identified on Schedule “A” attached hereto.
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 2 of 8




 confusingly similar imitations of various registered trademarks owned by Plaintiffs (“ABS-

 CBN Copyrighted Works” and “ABS-CBN Marks”). See id. at ¶¶ 14, 18, 25-26; 41-68.

 Plaintiffs also allege that Defendant Number 12 has registered an internet domain

 identical or confusingly similar to the ABS-CBN Marks. Id. at ¶ 64. Plaintiffs thus have

 asserted the following claims against Defendants: (1) counterfeiting and infringement

 under section 32 of the Lanham Act, 15 U.S.C. § 1114; (2) false designation of origin

 under section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a); (3) cybersquatting under

 section 43(d) of the Lanham Act, 15 U.S.C. § 1125(d); (4) common-law unfair competition;

 (5) common-law trademark infringement; (6) direct infringement of copyright ; and (7)

 contributory infringement of copyright. DE 1 ¶¶ 81–144.

        On March 26, 2021, Plaintiffs filed their Ex Parte Application for Entry of Temporary

 Restraining Order and Preliminary Injunction. DE 5. On March 30, 2021, the Court

 granted Plaintiffs’ request for a Temporary Restraining Order ("TRO”). See DE 9. Based

 on strong evidence that Defendants are using counterfeit and infringing versions of

 Plaintiffs’ registered trademarks in connection with counterfeit services infringing on

 Plaintiffs’ copyrights, the Court found that Plaintiffs have established all four requirements

 for a TRO: (1) a substantial likelihood of success on the merits; (2) that Plaintiffs would

 suffer irreparable injury if a restraining order were not granted; (3) that the threatened

 injury to Plaintiffs outweighed the harm the relief would cause to Defendants; and (4) that

 entry of the restraining order would serve the public interest. See id. at 4–6; Schiavo ex

 rel. Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005).2


 2
   Additionally, the Court determined that a TRO should issue without notice to
 Defendants because they could “easily and quickly transfer the registrations for many of
 the Subject Domain Names, or modify domain registration data and content, change
 payment accounts, change hosts, and redirect consumer traffic to other websites,

                                               2
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 3 of 8




        The Court thus temporarily restrained Defendants and associated persons from

 using infringing versions of the ABS-CBN Marks and Copyrighted Works in connection

 with their services and websites. See DE 9 at 7-11. The Court also directed the registrars

 for Defendants’ domain names to transfer the domains to a holding account, after which

 all traffic to the websites would be redirected to a page displaying the filings in this case.

 See id. at 9-10. Moreover, the Court required Plaintiffs to post a bond of $10,000.00 and

 to promptly serve the Complaint, the Motion, and the TRO upon Defendants through their

 known e-mail addresses and a webpage containing the case filings. See id. at 12.3

            In the TRO, the Court also set a hearing on Plaintiffs’ request for a preliminary

 injunction and directed Defendants to file and serve any Response to the Motion no later

 than April 7, 2021. See DE 9 at 13. The Court cautioned Defendants that "if they do not

 timely respond to Plaintiffs’ Motion for Preliminary Injunction and do not appear at the

 scheduled hearing, the Court may enter a preliminary injunction against them by default."

 Id. at 13 (emphasis omitted).

            As noted above, Defendants neither responded to the Motion nor appeared at

 the related hearing. Before the hearing, Plaintiffs identified two witnesses who had

 submitted written declarations in support of the Motion. See DE 18. Because Defendants

 did not appear at the hearing, however, Plaintiffs relied on the witnesses’ declarations in

 lieu of live testimony.




 thereby thwarting Plaintiffs’ ability to obtain meaningful relief.” DE 9 at 5-6; see Fed. R.
 Civ. P. 65(b)(1).
 3
  Plaintiffs have complied with the bond and service requirements. See DE 12 (Notice of
 Filing Bond); DE 13-15 (Certificates of Service).


                                               3
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 4 of 8




 II. Discussion
        The preliminary injunction Plaintiffs seek would maintain the relief granted in the

 TRO until this case is decided on the merits. The requirements for issuing a preliminary

 injunction are the same as those for entering a TRO, namely, “(1) a substantial likelihood

 of success on the merits; (2) that irreparable injury will be suffered if the relief is not

 granted; (3) that the threatened injury outweighs the harm the relief would inflict on the

 non-movant; and (4) that the entry of the relief would serve the public interest.” Schiavo

 ex. rel Schindler v. Schiavo, 403 F.3d 1223, 1225–26 (11th Cir. 2005). Because a

 preliminary injunction is “an extraordinary and drastic remedy,” it may not be granted

 unless the moving party “clearly carries the burden of persuasion as to the four

 prerequisites.” Church v. City of Huntsville, 30 F.3d 1332, 1342 (11th Cir. 1994) (internal

 quotation marks omitted); see McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1306 (11th

 Cir. 1998). Unlike a TRO, a preliminary injunction requires notice to the adverse party and

 a hearing. See Fed. R. Civ. P. 65(a).

        Here, Plaintiffs are substantially likely to succeed on the merits of their claims.

 Plaintiffs have offered clear evidence that Defendants are offering services distributing

 the ABS-CBN Copyrighted Works using unauthorized, infringing copies of the ABS-CBN

 Marks, thereby confusing the public about the origin of those services. See 15 U.S.C. §§

 1114, 1125(a) (federal trademark claims); see also DE 5 at 12-13 (explaining that the

 same factors showing Plaintiffs’ likelihood of success on federal trademark claims

 demonstrate likely success on its common-law claims for unfair competition and

 trademark infringement). Further, allowing Defendants to continue this illegal conduct

 would cause irreparable harm to Plaintiffs by damaging the reputation and goodwill

 associated with their genuine trademarked services, and by allowing Defendants to profit


                                             4
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 5 of 8




 from their distribution of the ABS-CBN Copyrighted Works under the ABS-CBN Marks.

 And because Defendants have no right to offer these illicit services, or to use the ABS-

 CBN Marks in their domain names, the balance of harms strongly favors Plaintiffs. Last,

 enjoining Defendants’ conduct—the unlawful offering of fraudulent services to

 consumers—serves the public interest. Plaintiffs have therefore clearly proven all four

 requirements for a preliminary injunction. See Schiavo, 403 F.3d at 1225–26; Church, 30

 F.3d at 1342.

        Although Defendants have been given notice of the Motion and an opportunity to

 respond, they have made no effort to rebut Plaintiffs’ evidence warranting a preliminary

 injunction. The Court thus concludes that Plaintiffs’ Motion should be granted.

 III. Conclusion
        For the reasons discussed, it is hereby

        ORDERED AND ADJUDGED as follows:

                 1.   Plaintiffs’ Motion for Preliminary Injunction [DE 5] is GRANTED;

                 2.   All Provisions of the Court’s Order Granting Ex Parte Application for

 Entry of Temporary Restraining Order [DE 9], incorporated by reference in this Order,

 shall remain in effect while this case is pending or until otherwise ordered; and

                 3.   Plaintiffs shall promptly serve a copy of this Order on Defendants

 through the means specified in paragraph 15 of the Order Granting Ex Parte Application

 for Entry of Temporary Restraining Order [DE 9 at 12].

        DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida,

 on this 13th day of April, 2021.




                                              5
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 6 of 8




 Copies provided to:
 Counsel of record via CM/ECF




                                       6
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 7 of 8




                            SCHEDULE “A”
            DEFENDANTS BY NUMBER AND SUBJECT DOMAIN NAME

                      Def. No.            Domain Name
                             1   123fullpinoymovieshub.com
                             2   craigwhittakermp.co.uk
                             2   filpinereplay.com
                             2   futuregallery.co.uk
                             2   garmoshka.su
                             2   griefworld.su
                             2   lambingantv.su
                             2   pinoy-channels.su
                             2   pinoytambayanteleseryetv.su
                             2   pinoyteleserye.su
                             2   pinoytvlambingans.su
                             2   pinoytvteleseryes.net
                             3   creatomic.co
                             4   fullpinoymovieshub.com
                             5   hdfullmovies.net
                             6   kapamilyaforever.su
                             6   tambyanteleseyre.com
                             7   kshows.club
                             8   moviesnipipay.co
                             9   pinoyflixteleserye.su
                             9   pinoyhdnishai.com
                             9   pinoyteleseryelambingan.net
                            10   pinoy-hd.asia
                            11   pinoyhd.net
                            12   pinoyhdflix.su
                            12   pinoys1tv.su
                            12   pinoystvtambayan.su
                            12   pinoytambayanonline.su
                            12   replaypinoytvs.su
                            12   thefilipinochannel.su
                            12   wikisaji.su
                            13   pinoyhdteleserye.com
                            14   pinoymovies.ch
                            15   pinoymovies.org
                            16   pinoymovieshub.to
                            17   pinoysflix.su


                                         7
Case 0:21-cv-60663-JIC Document 22 Entered on FLSD Docket 04/13/2021 Page 8 of 8




                      Def. No.          Domain Name
                            18   pinoysmovieshub.su
                            19   pinoysreplays.su
                            20   pinoyteleseryehdreplay.net
                            21   teleseryeonline.su




                                         8
